Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-3, 6-13 and 15-17 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-3, 6-13 and 15-17 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed flexible substrate comprising the transition regions, such that in any one of the transition regions, a coverage rate of the back film in each of the transition sub-regions gradually decreases in the direction gradually approaching the to-be-bent region, wherein the portion of the back film located in the transition regions comprises a plurality of transition pattern portions, the plurality of transition pattern portions are arranged in a second direction perpendicular to the first direction, a size of the transition pattern portions in the second direction gradually decreases from a side of the transition pattern portions away from the to-be-bent region to a side of the transition pattern portions close to the to-be-bent region, in combination with the remaining claimed limitation of claim 1; the claimed manufacturing method for flexible substrate .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897